DETAILED ACTION
	Claims 9 and 11 are cancelled.  Claims 15 and 16 are new.  Claims 1-8, 10, and 12-16 are currently pending and under examination.  
	Please, note that the examiner of record has changed.  See contact information below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Withdrawn Rejections
	The rejection under USC 103 over US 2012/0177707 (previously applied) in view of US 2004/0176498 and US 6,027,869 is withdrawn per applicant’s amendments to the claims and new claims. 
	The rejection under USC 103 over US 2012/0177707, US 2004/0176498 and US 6,027,869 as applied to claims 1-8, 10 and 13-14 above, and further in view of Sumicefine is withdrawn per applicant’s amendments to the claims and new claims.

The rejection under obviousness-type double patenting over U.S. Patent No. U.S. Patent No. 9,642,785 is withdrawn as the claims of ‘785 would require most of the zinc oxide particles to be less than or equal to 50 nm.  
As these rejections are withdrawn, applicant’s arguments toward these rejections are moot.  

Claim Objection
	Claim 1 is objected to for the recitation of “minor axes” in the second to last line of the claim, which is properly spelled as “minor axis”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 is vague and indefinite for the recitation of “the zinc oxide particles contains 1.5 to 10% of zinc oxide particles, wherein primary particles thereof have a minor axes of 35 nm or more and 100 nm or less, in a minor axis-based number distribution of the primary particles of the powder” because it is unclear how the zinc particles can only be 1.5 to 10% of the zinc particles if the zinc particles were already considered 95% or more of the entire zinc powder.  Applicant might mean that the zinc particles contain 1.5 to 10% of zinc oxide primary particles or that the zinc oxide powder contains 1.5 to 10% of zinc particles or that the zinc particles contain 1.5% to 10% of zinc oxide primary particles that have a minor axis of 35 nm to 100 nm.  For the purpose of compact prosecution, the examiner will read the claim as the zinc powder contains 1.5 to 10% of zinc oxide primary particles.  
	Claims 2-8, 10, and 12-14 are rejected as being dependent on an indefinite claim.   
	Claim 16 is vague and indefinite for the recitation of “the primary particles (I) include the primary particles (II) and the primary particles (II)” because it unclear if applicant means that only the primary particles (II) are included in the primary particles (I) or if applicant made a mistake and meant the second recitation of primary particles (II) to be primary particles (III) or some other population of primary particles.  For the purpose of compact prosecution, the examiner will consider the claims as if the primary particles (I) include primary particles (II) and primary particles (III).  

Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20110150792 and Heistand US 4808398A.
In regards to Heywood diameter and minor axis (the smaller diameter of the spheroidal shape) of the particles, if the prior art teaches diameters of the instant ranges and near spheroidal structures, it will read on these limitations.  
Shao teaches a composition that is a dispersion of zinc oxide particles in an aqueous or non-aqueous carrier (abstract).  Shao teaches “a primary particle size of 100 nm or greater with 

Heistand teaches zinc oxide spheroidal particles  with a mean diameter from 0.1 microns to 0.3 microns (100nm to 300 nm) and a narrow size distribution (abstract and claim 1 of Heistand).  Heistand teaches a standard deviation of less than about 30% for the zinc oxide particles (Summary of the invention).  Heistand provides “ Surprisingly, the process produces spheroidal particles having an unexpectedly uniform particle size distribution, and can be employed in the preparation of high purity or specifically doped zinc oxide products having said characteristics” (Summary of the invention).  
In regards to a smaller range (1.5% to 10%) of zinc oxide primary particles having a minor axis of 35 to 100 nm, this is provided as Shao recognizes that substantially no particles will be less than 100 nm.  “Substantially no” allows of a smaller, less significant percentage of the total zinc oxide primary particles to be less than 100 nm.  Thus, it would be reasonable to have 10% or less of the zinc oxide particles to be in that size range and for it to be considered substantially none as compared to the major component, which is more than 100 nm in the teachings of Shao.  It is noted that Heistand provides for a size range of zinc oxide particles that is within the range of Shao, which motivates a larger proportion of such particles are desirable in this range. 
In regards to claim 4, this is a property of what happens to such zinc oxide nanoparticles when placed under said conditions of the claim.  Since the prior art provides for such zinc oxide particles/powder of the instant claims having similar size and aspect ratio, it will have similar properties (see MPEP 2112 – a composition and its properties are inseparable).  

One of ordinary skill in the art at the time of instant filing would have sought to have the zinc oxide particles in Shao at a narrower size distribution by the teachings of Heistand as Heistand provides such zinc oxide particles with standard deviations of less than or equal to 30% being more pure for utility of the particles.  Having broader distributions would lead to inclusion of undesirable particles with the desirable particles.  Note that the range for coefficient of variance (standard deviation) overlaps with the instant claims (MPEP 2144.05).  

Claim 12 in addition to Claims 1-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20110150792, Heistand US 4808398A and Yin et al. (Chemosphere, online December 2014, volume 124, pages 116-121).  
Shao and Heistand teach the claims as discussed above.
Shao and Heistand do not teach the limitation of claim 12.
Yin teaches the effect of aspect ratio and specific surface area on cytotoxicity and phototoxicity of ZnO nanomaterials (title and abstract).  Yin teaches aspect ratios from 1.1 to 17.8 and specific surface areas of 2 m2/g to 27.4 m2/g (abstract).  Yin teaches grains with a length of 210 +/- 90, a width of 89 +/- 32 and aspect ratio of 2.4 and a specific surface area of 5.8 (table 1).  It is provided that granules were less toxic and shorter aspect ratios had less cytotoxicity (section 3.3 and section 4 and figure 3).  
Thus, one of ordinary skill in the art at the time of instant filing would have utilized zinc oxide particles with aspect ratios of instant claim 12 as Yin allows for such zinc oxide nanoparticles that have low cytotoxicity, and thus, would be useful for compositions for the body .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,403,691 in view of Shao US 20110150792 and Heistand US 4808398A. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘691 patent are directed to zinc oxide particles of overlapping diameter and specific surface area with a dispersion medium and resin, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Shao teaches a composition that is a dispersion of zinc oxide particles in an aqueous or non-aqueous carrier (abstract).  Shao teaches “a primary particle size of 100 nm or greater with substantially no or few zinc oxide particles having a particle size less than 100 nm” .  

Heistand teaches zinc oxide spheroidal particles  with a mean diameter from 0.1 microns to 0.3 microns (100nm to 300 nm) and a narrow size distribution (abstract and claim 1 of Heistand).  Heistand teaches a standard deviation of less than about 30% for the zinc oxide particles (Summary of the invention).  Heistand provides “ Surprisingly, the process produces spheroidal particles having an unexpectedly uniform particle size distribution, and can be employed in the preparation of high purity or specifically doped zinc oxide products having said characteristics” (Summary of the invention).   
Shao and Heistand teach spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’691 patent. 

Claims 1-8, 10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,855,197 in view of Shao US 20110150792 and Heistand US 4808398A. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘197 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re .  
Although Shao recognizes variance in its zinc oxide particle sizes (diameters), it does not provide for a coefficient of variance of 15% to 50%, particularly.
Heistand teaches zinc oxide spheroidal particles  with a mean diameter from 0.1 microns to 0.3 microns (100nm to 300 nm) and a narrow size distribution (abstract and claim 1 of Heistand).  Heistand teaches a standard deviation of less than about 30% for the zinc oxide particles (Summary of the invention).  Heistand provides “ Surprisingly, the process produces spheroidal particles having an unexpectedly uniform particle size distribution, and can be employed in the preparation of high purity or specifically doped zinc oxide products having said characteristics” (Summary of the invention).   
Shao and Heistand teach spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’197 patent.

Claims 1-8, 10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10238589 in view of Shao US 20110150792 and Heistand US 4808398A. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘589 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case .  
Although Shao recognizes variance in its zinc oxide particle sizes (diameters), it does not provide for a coefficient of variance of 15% to 50%, particularly.
Heistand teaches zinc oxide spheroidal particles  with a mean diameter from 0.1 microns to 0.3 microns (100nm to 300 nm) and a narrow size distribution (abstract and claim 1 of Heistand).  Heistand teaches a standard deviation of less than about 30% for the zinc oxide particles (Summary of the invention).  Heistand provides “ Surprisingly, the process produces spheroidal particles having an unexpectedly uniform particle size distribution, and can be employed in the preparation of high purity or specifically doped zinc oxide products having said characteristics” (Summary of the invention).   
Shao and Heistand teach spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’589 patent.

Claims 1-8, 10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10363204 in view of Shao US 20110150792 and Heistand US 4808398A. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘204 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter .  
Although Shao recognizes variance in its zinc oxide particle sizes (diameters), it does not provide for a coefficient of variance of 15% to 50%, particularly.
Heistand teaches zinc oxide spheroidal particles  with a mean diameter from 0.1 microns to 0.3 microns (100nm to 300 nm) and a narrow size distribution (abstract and claim 1 of Heistand).  Heistand teaches a standard deviation of less than about 30% for the zinc oxide particles (Summary of the invention).  Heistand provides “ Surprisingly, the process produces spheroidal particles having an unexpectedly uniform particle size distribution, and can be employed in the preparation of high purity or specifically doped zinc oxide products having said characteristics” (Summary of the invention).   
Shao and Heistand teach spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’204 patent.

Response to Applicant’s Arguments over the Obviousness-Type Double Patenting Rejections over US 9,855,197 and over US 9,403,691 (both in view of 6787233)


Conclusion
No claims are allowed. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MARK V STEVENS/Primary Examiner, Art Unit 1613